A review of the record clearly establishes that this medical malpractice action, even if commenced in good faith, was continued long after the plaintiff’s counsel knew that there was no basis to hold the defendant Dr. Robert Cestari at fault for any part of the plaintiff’s cause of action and that the action should have been unconditionally discontinued as against him. Thus, the Supreme Court, having properly found that the continuation of this action against Dr. Cestari was *670frivolous, was mandated to grant Dr. Cestari’s application for costs and reasonable attorneys’ fees (see, CPLR 8303-a; Mitchell v Herald Co., 137 AD2d 213, 219-220).
We find no merit to the plaintiffs other contentions. Thompson, J. P., Lawrence, Kunzeman and Balletta, JJ., concur.